       Case 4:21-cv-00098-MW-HTC Document 11 Filed 08/10/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


ZANABA MANET,

       Petitioner,

v.                                                  Case No.: 4:21cv98-MW/HTC

ERICA STRONG,

     Respondent.
___________________________/

                      ORDER ACCEPTING AND ADOPTING
                       REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 8. Upon consideration, no objections having been

filed by the parties,1

       IT IS ORDERED:

       The report and recommendation, ECF No. 8, is accepted and adopted as this

Court’s opinion. The Clerk is directed to enter judgment stating, “Petitioner’s case




       1
         This Court has received notice that mail containing the Magistrate Judge’s Report and
Recommendation was returned as undeliverable on July 1, 2021, and July 22, 2021. ECF Nos. 9
& 10. However, Petitioner has an independent obligation to keep this Court apprised of her mailing
address, which she has not done in this case. ‘
      Case 4:21-cv-00098-MW-HTC Document 11 Filed 08/10/21 Page 2 of 2




is DISMISSED without prejudice for failure to prosecute and failure to comply

with Court orders.” The Clerk shall close the file.

      SO ORDERED on August 10, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                          2
